Mollison, Judge:
This is an appeal filed by the collector of customs for reappraisement of the values of certain bicycles imported from France.
When the case was called for trial counsel for the parties stipulated that the correct basis of value for the merchandise in issue is export value, as defined in section 402 (d), as amended, Tariff Act of 1930, and that such value as to the items involved was the invoice unit prices less $2.54 for each bicycle as nondutiable charges, net, packed, and that there was no higher foreign value therefor at the time of exportation of the involved merchandise.
Judgment will issue accordingly.